PER CURIAM.
Johnny McIntyre appeals his convictions for armed robbery, aggravated assault and aggravated battery. Appointed counsel has filed an Anders1 brief. Defendant-appellant McIntyre has filed a pro se brief. We conclude that the Anders proceeding is appropriate. As to appellant’s pro se brief contending that he does not qualify as a habitual offender, we conclude he does qualify. See Rollins v. State, 707 So.2d 823 (Fla. 3d DCA 1998).
Affirmed.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).